Citation Nr: 9904948	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a skin rash 
secondary to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The veteran had service from February 1970 to September 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and to ensure full compliance 
with due process requirements.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical evidence, medical 
opinions, and examinations where indicated by the facts and 
circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In this regard, the Board notes that in an November 1996 
Social Security Administration (SSA) decision, the veteran 
was awarded a disability rating for PTSD and degenerative 
joint disease (DJD) of the lumbosacral spine.  The list of 
evidence in that decision included a reference to," medical 
records, VA Hospital, Tuskegee, 4/6/71- 8/18/93," and a 
psychiatric examination dated February 1994 by David D. Hall, 
D.O., behavioral medicine, P.C.  The claims file only 
contains medical records from the VA dating from November 
1993, and does not contain Dr. Hall's February 1994 
examination.  The record does not reflect any attempt by the 
RO to acquire these medical records, or other evidence.  Due 
process requires a remand to obtain the medical records from 
1971 through 1994, and Dr. Hall's February 1994 examination, 
as well as any other medical evidence not currently of file.

PTSD

The veteran contends that he incurred PTSD as a result of his 
experiences while serving in Vietnam.  The Board notes that 
there is VA Medical Center (VAMC) medical evidence in the 
claims file of several current diagnoses PTSD.  The Board 
observes that the RO denied the claim for service-connection 
for PTSD as combat duty had not been shown, nor has a 
verified stressor in service of such severity to cause PTSD 
been shown.

In view of a number of recent decisions of the United States 
Court of Veterans Appeals (Court), which have articulated the 
analysis to be undertaken in adjudicating claims involving 
PTSD, further development is required in this case.  The most 
recent decision summarized the adjudicatory process as 
follows:  "adjudicators may reject a claim only upon finding 
a preponderance of the evidence against a PTSD diagnosis, 
against the occurrence of in-service stressor(s), or against 
the connection of the present condition to the in-service 
stressor(s)." Cohen v. Brown, 10 Vet. App. 128 (1997).

Regarding the existence of a stressor, the Court has held 
that while the sufficiency of a stressful event and its 
relationship to a post-service disorder are medical 
determinations, the existence of the precipitating event is a 
factual matter, and thus within the adjudicatory purview.  
Cohen; Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. 
Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (1998).  
Furthermore, as noted in Cohen as well as previous decisions, 
the evidence required to determine the existence of a 
stressor is generally dependent upon whether the veteran 
"engaged in combat," in which case the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) apply, or not, in which case, 
corroboration is required to establish the existence of a 
stressor.  

Review of the file indicates that the veteran was scheduled 
for a PTSD screening examination in December 1993, but 
failed to report.  The veteran has continued to pursue his 
claim, and it is not clear that he actually received 
notification of a VA PTSD examination.  He should be 
scheduled for a comprehensive PTSD examination.  Moreover, 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (3d ed. 
rev., 1987) (DSM-III-R) has been revised, and the most 
recent version, DSM-IV (1994), contains a subjective, rather 
than an objective, definition of a stressor.  According to 
the Court, the DSM-IV criteria must be applied if, as in the 
case of a subjective stressor, the result is more favorable 
to the veteran.  Cohen.

The file contains several VA hospital summary reports for 
inpatient psychiatric treatment.  The summaries noted 
tremendous anxiety; tension; nervousness; being uptight; 
apprehensive; tremulousness; depression; insomnia, inability 
to cope, profound nightmares, flashbacks of Vietnam, 
delusions of persecution, paranoia ideations, ideas of 
reference, audio, and visual hallucinatory experiences.  He 
also had low back pain syndrome.  He was diagnosed with PTSD, 
delayed, Vietnam War with schizo-affective and paranoid 
features; and, substance abuse disorder, alcohol dependence; 
and a GAF of 30 to 40.  While the file contains several 
diagnoses of PTSD, the examiners did not specify the 
stressors to which he or she was attributing that diagnosis.

A November 1996 Social Security Administration (SSA) 
decision, found the veteran to be severely impaired by PTSD.

Additionally, there are no private or VA treatment records 
post service until December 1993, when the veteran was 
diagnosed with a schizo-affective schizophrenia with PTSD 
symptomatology, in a VA hospital summary. 

The Board notes that in October 1997, in an attempt to verify 
the veteran's stressors, the morning reports from his unit in 
Vietnam, A Btry, 1st Bn, 92nd Arty, for the months of August 
to September 1970 were requested from the National archives 
and Records Administration (NARA).  To date it does not 
appear that a response was received.  A second attempt to 
acquire this evidence from NARA must be undertaken. 

In addition, after the case was certified to the Board in 
September 1998, and after the last RO adjudication additional 
pertinent evidence was added to the record.  The veteran's 
representative waived the right to have the additional 
evidence referred to the RO for preparation of an SSOC.  As 
the case is to be remanded, the RO is to review this 
additional evidence.

While the case is in remand status, the Board has determined 
that the veteran should be scheduled for a comprehensive 
musculoskeletal, right knee, and dermatological examination, 
and that all of his symptomatology be diagnosed.  

In view of the foregoing, this case is REMANDED for the 
following reasons:

1. The RO should ask SSA for a complete 
copy of the veteran's medical records.  

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all physicians, 
hospitals, or treatment centers (private, 
or VA ), not already associated with the 
claims file, who have provided him with 
relevant treatment for his back, right 
knee, skin rash, and psychiatric 
disorders, from 1971 to the present time, 
if any.  In particular, treatment records 
from  1971 to 1994 should be obtained 
from the Tuskegee VA Hospital. After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims. All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998)

3.  After obtaining any necessary 
information from the veteran such as 
dates, full name and unit of the friend 
killed in Vietnam, the RO should again 
request copies of the morning reports 
from the National archives and Records 
Administration (NARA).in order to verify 
the incidents in which the individual 
named by the veteran was killed in 
Vietnam.  

4.  Following the above, the veteran 
should be afforded a comprehensive VA 
musculoskeletal, dermatological, and 
psychiatric examination to determine the 
nature and etiology of any lumbosacral 
spine, right knee, skin rash, or 
psychiatric disorders currently 
manifested, and the approximate date of 
onset of the disabilities, if any.  The 
claims folder should be made available to 
the examiners for review prior to the 
examinations.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  After 
reviewing the claims folder including, 
hopefully, records obtained pursuant to 
the above, the examiners should describe 
whether any lumbosacral spine, right 
knee, skin rash, or psychiatric 
impairment found can reasonably be 
attributed to an active duty injury, or 
to other intervening accidents, and/or 
disorders. All findings and opinions 
should be clearly set forth, and it 
should be noted whether the opinions 
reached were based in part by clinical 
history provided by the veteran.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report. 

a.  The VA psychiatric examination shall 
be performed according to the diagnostic 
criteria set forth in the DSM-IV.  The 
examiners should express an opinion as to 
any relationship between the present 
mental disorder, if found, and his 
alleged in-service stressors. All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorders, should be accomplished. 
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

(i)  Does the veteran have any current 
mental disability?

(ii)  If so, is his mental disability the 
result of a mental disorder not 
classified as personality disorder or a 
mental deficiency?  Does the record 
reflect that this current disability 
should be diagnosed as PTSD under the 
provisions of DSM-IV, and if so, is there 
a nexus between any alleged in-service 
stressors and his PTSD?  Or is there a 
nexus between any non-service stressors 
and a diagnosis of  PTSD? Any conditions 
that would tend to increase his 
susceptibility to PTSD, beyond that of 
the average person should be duly noted, 
and considered in rendering an opinion as 
to whether a diagnosis is warranted.

(iii)  If any mental disorder is found 
other than PTSD, does the evidence 
reflect that the disorder first became 
manifest during the dates of service 
between February 1970 and September 1971, 
or within one year of the date of his 
discharge, or does the record reflect 
that his disability resulted from an 
aggravation of an underlying defect while 
in the service? Or organic brain damage 
due to accidental, or other causes?

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a lower back, right knee, 
skin rash, PTSD, or other psychiatric 
disorders as indicated.  In the event 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto. 

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 6 -


